IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROGER D. MCDANIEL,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4572

RALPH WHITFIELD,

      Appellee.

_____________________________/

Opinion filed April 11, 2017.

An appeal from an order of the Circuit Court for Liberty County.
Francis J. Allman, Judge.

Roger D. McDaniel, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      This is an appeal from an order granting a motion for extension of time to

respond to the complaint. Within the appeal, appellant filed a petition for writ of

certiorari. The order is not appealable and we decline to treat the notice of appeal

as invoking the Court’s certiorari jurisdiction because appellant has failed to show
any harm that is incurable by a final appeal. See Bared & Co. v. McGuire, 670 So.

2d 153, 157 (Fla. 4th DCA 1996) (“If petitioner has failed to make a prima facie

showing of irreparable harm, we lack jurisdiction and will enter an order

dismissing the petition.”) The appeal is hereby DISMISSED.

WETHERELL, BILBREY, and JAY, JJ., CONCUR.




                                       2